BEAN, J.
It appears that in the action of George Estes v. Henry Kreuger to recover the value of services as attorney, Kreuger consulted the firm of Ridgway and Johnson. Kreuger informed Mr. Johnson that he and his wife were locked in a room by Estes, and Mr. Johnson prepared the answer and mailed it to Kreuger to be verified if he fornad it “correctly states the facts.” The answer was sworn to before a notary public and filed in the case. Upon the trial of the Estes-Kreuger case Kreuger was unable to maintain the allegation in regard to himself and wife being locked in a room by Estes. It appeared that Kreuger and wife, when they visited Estes’ law office, had been requested to wait for some reason and had been conducted to his private “parlor” across the hall from the law office. The door to the parlor had a modern lock and could not be locked so it would not open from the inside. They went out to lunch and then returned to the room where there was a telephone, and the clerk and assistant attoriaey were coming in and going out during their stay. Nevertheless, ludicrous as it may seem, Kreuger and his wife both thought they were locked in the room, and Kreuger so informed Mr. Johnson, one of his attorneys. Kreuger speaks poor English, and it is exceedingly difficult to understand him. Kreuger testified at the trial of the Estes-Kreuger case and upon the hearing of the proceeding that he honestly believed the door was locked during the time he was in the room. Mrs. Kreuger testified upon the trial of the Estes-Kreuger case thus:
“Q. Mrs. Kreuger, did you believe on Friday when you were in Mr. Estes’ parlor, that you were locked in that parlor?
*638“A. I really believed, honest to God, I really believed that we were locked in.
“Q. Did yon say so to yonr husband?
“A. Yes, I did.
“Q. Did you tell your attorney so?
“A. Yes. Because I tried the door and I could not open. I don’t know why, because, maybe I was excited and could not open it or how, but I tried it two or three times and I could not open it.”
There is no testimony to support the charge in regard to the contents of the Kreuger answer. On the other hand, it is plain that there is no room for criticism of either Mr. Ridgway or his partner, Mr. Johnson. The charge against Mr. Ridgway is a grave one and never should have been made. There is no reasonable foundation for the accusation. It appears that Mr. Ridgway was one of several attorneys who, as members of the state bar association, filed charges against George Estes for disbarment.. Upon the argument herein by counsel for the relator, George Estes, it developed that the proceedings against Mr. Ridgway were instituted as a retaliatory measure, or as termed a “strike back” by Estes. The same was indicated by the motion of relator to dismiss this proceeding.
If every lawyer who is unable to maintain the issues based upon his clients’ allegations by proof upon the trial of cases in court should be censured or disbarred litigants would search in vain for attorneys. One side or the other must necessarily lose in such a contest.
The Kreuger answer, as will be seen by reference to the part quoted above, does not allege that Estes' attempted to force Kreuger to execute a check for $300. On the contrary, it is asserted in that pleading that Kreuger drew the check “for the sole and *639express purpose of thereby enabling plaintiff [Estes] to bring about the continued imprisonment of said Bosely for a long period.” The only materiality of the matter contained in the allegation of imprisonment was to show that Kreuger was kept from obtaining knowledge “of said proceedings against said Bosely.”
The second part of the petition relates to the argument of Bidgway to the jury in the Estes-Kreuger case. It appears that George Estes had acted as attorney for Kreuger. Among other proceedings Estes brought an action for Kreuger against one Bosely for $50,000 damages for criminal conversation with Kreuger’s wife and alienating her affections. It was claimed Mrs. Kreuger was at the time living with her husband. The value of Estes’ services being an issue upon the trial, Ridgway in his argument to the jury criticised Estes for bringing action for so large an amount of damages, $50,000, against Bosely under the circumstances, and claimed he had no right to bring such action. The trial court, upon objection, withdrew the statement of Ridgway from the consideraion of the jury. It was a good time to insert a period in the matter when the trial court ruled, and let it rest there. Estes prevailed, and obtained a verdict against Kreuger for $600, which is believed to be larger in proportion to the amount claimed than the jury usually awards an attorney. When an attorney is compelled to sue his former client for fees it would not be expected that counsel for defendant in the action would throw many bouquets to the plaintiff in the action. Who is there among us having practiced law to any extent, who has not been criticised by counsel on the other side. Whether there was misjudgment in selecting the *640words is a question with which we are not concerned in this proceeding. It does not constitute a matter for consideration in a disbarment proceeding.
¥e find that the charge relating to the preparation and verification of the Kreuger answer is not sustained. The proceeding should be dismissed, and Albert B. Ridgway fully exonerated. It is so ordered. Proceeding Dismissed.